DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
There are 24 total claims presented and the numbering is incorrect. Claim 10 has been duplicated twice. Examiner has delineated as claim 10 (first instance) and claim 10 (second instance). Claims 1-23 have been examined and are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Islamic Republic of Pakistan on 08/07/2019. It is noted, however, that applicant has not filed a certified copy of the PK248/2019 application as required by 37 CFR 1.55.
Allowable Subject Matter

Claim 10 (first instance), 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
	
Examiner Comments
Claims 13, 16-17, and 21-23 are directed towards “...a first component...a second component...a third component...a fourth component...” and has been analyzed for 35 USC 112(2). The claims comprises a first component to parse a first code segment,... to acquire one or more code segments... to perform analytics on each code segment,...and ... to issue an alert message..., respectively. No 35 USC 112(2) deemed necessary since specification states: “...certain terminology is used to describe various features of the invention. For example, the terms "logic," "component" and "module" are representative of hardware, firmware or software that is configured to perform one or more functions... As hardware, logic (or component or module) may include circuitry having data processing or storage functionality...” (para 0030).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2021 and 02/24/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in paragraph 0029 in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1, 10-18, and 20-23 are objected to because of the following informalities:  
Claim 1, lines 8 and 10: “being”. Intentional language; recommend to positively recite.
Claim 10, line 1: second claim number 10 appears to a typographical error on number on p. 38; this is duplicate numbering. Recommend to be number 11.
Claim 11, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 12.
Claim 12, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 13.
Claim 13, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 14.
Claim 14, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 15.
Claim 15, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 16.
Claim 16, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 17.
Claim 17, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 18.
Claim 18, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 19.
Claim 20, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 21.
Claim 21, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 22.
Claim 23, line 1: subsequent renumbering due to previous claim numbering. Recommend to be number 24.
Claim 12, line 4: “being”. Intentional language; recommend to positively recite. 
Claim 14, line 7: “being”. Intentional language; recommend to positively recite.  
Claim 22, line 3: “being”. Intentional language; recommend to positively recite. 
Claim 23, line 3: “being”. Intentional language; recommend to positively recite. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-14, 16, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Haddock et al., hereinafter (“Haddock”), Canadian Application (CA2840992), published 01/17/2013, in view of, Segal et al., hereinafter (“Segal”), US PG Publication (20190014141 A1).
Regarding claim 1, Haddock teaches a computerized method for detecting a phishing cyberattack, comprising: 
performing analytics on at least the first code segment and each of the one or more additional code segments corresponding to the one or more links when identified as being included in the first code segment, wherein the analytics include determining whether any of the first code segment or additional code segment when identified as being included in the first code segment is correlated with a code segment associated with a known prior phishing cyberattack; [Haddock, Fig. 1 and p. 5, ¶2-3: system 10 receives 13 a string of supplied URLs 12 and parses them 13, where consumers might have captured communications from suspected phishing websites from suspect URLs. p. 5, ¶5- p.6, ¶2 and p. 7, ¶1: invention uses a method of identifying newly observed phishing websites 22 within a toolbar, correctly branding the phishing websites for investigation, and determining the prevalence/provenance 23 by comparing hash value set of phishing websites to hash value sets of the known phishing websites. ] and 
generating an alert message including meta-information associated with results from the analytics if any of the first code segment or additional code segment is correlated with the code segment associated with a known prior phishing cyberattack. [Haddock, p. 5, ¶2-3: Analysis performed by system’s decision step 14 reports duplicate URLs, URLs as potential phishing, etc.; notifications are active in preventing phishing website proliferation, communications from automated databases, etc.]
While Haddock teaches parsing at least first code segment [Haddock, Fig. 1 and p. 5, ¶2-3: system 10 receives 13 a string of supplied URLs 12 and parses them 13]; however, Haddock fails to explicitly teach but Segal teaches parsing at least first code segment retrieved using a suspect uniform resource locator (URL) to identify any links included in the first code segment, wherein the parsing includes recovering one or more additional code segments accessible via addressing information within one or more links included in the first code segment in accordance with a code segment recovery scheme; [Segal, ¶0021: method for penetration testing wherein the penetration testing system comprises a reconnaissance agent software module installed in the network node and a remote computing node. Node receives a test message containing at least one of the Internet link and an attachment file. ¶¶0071-0072: Methods by which the reconnaissance agent can detect the sending of a network message addressed to a specific address are well known in the art; with a filter setup for matching desired message type and address, a phishing link can be detected in an HTTP message. ¶¶0064: The reconnaissance function includes a recovery function 140 (also known in the industry as a ‘clean-up’ function and synonymous therewith), as defined as definition “17” in the Definitions Section, are all installed in the remote computing device 189. Network node tested for phishing where locally-installed agents detect/report user selecting phishing link and links can point to an invalid/inactive Internet address. Examiner interprets the filtering feature as analogous to parsing feature.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of syntactical fingerprinting of Haddock before him or her by including the teachings of locally detecting phishing weakness of Segal. The motivation/suggestion would have been obvious to try to modify the system of  that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal to perform an analogous recovery feature [Segal, ¶¶0064 and 0071-0072].  
 Regarding claim 2, the combination of Haddock and Segal teach claim 1 as described above.
Haddock teaches receiving the suspect URL; [Haddock, p. 5, ¶2: suspected phishing websites 
determining that the suspect URL is not associated with any known phishing website or any known trusted website; [Haddock, p. 5, ¶3: decision step 14 removal of benign URLs] and 
retrieving the first code segment using the suspect URL in response to determining that the suspect URL is not associated with any known phishing website or any known trusted website. [Haddock, p. 5, ¶3: following the removal of benign URLs, the website content files 15 of the index pages for each of the remaining suspect phishing URLs is retrieved over the Internet and downloaded by system 10]
Regarding claim 3, the combination of Haddock and Segal teach claim 1 as described above.
However, Haddock fails to explicitly teach but Segal teaches wherein the parsing includes recovering the one or more additional code segments in accordance with a code segment recovery scheme that sets an ordering and selection of one or more link URLs corresponding to the addressing information within the one or more links included in the first code segment. [See Segal, ¶¶0013, 0021, 0064-0065, and 0071-0072: User asked to select a linkMethods by which the reconnaissance agent can detect the sending of a network message addressed to a specific address are well known in the art; with a filter setup for matching desired message type and address, a phishing link can be detected in an HTTP message. A recovery function 140 (also known in the industry as a ‘clean-up’ function and synonymous therewith). Examiner interprets the clean-up function of the reconnaissance function of the penetration system as performing an ordering function. ]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of syntactical fingerprinting of Haddock before him or her by including the teachings of locally detecting phishing weakness of Segal. The motivation/suggestion would have been obvious to try to modify the system of  that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal to perform an analogous recovery feature [Segal, ¶¶0064 and 0071-0072].  

Regarding claim 4, the Haddock and Segal combination teach claim 3 as described above.
However, Haddock fails to explicitly teach but Segal teaches wherein the code segment recovery scheme is configured to impose limits on a maximum number of code segments recovered using the one or more link URLs. [Segal, See ¶0064: The reconnaissance function includes a recovery function 140... Examiner interprets the filtering feature as analogous to parsing feature. ¶¶0071-0072 and 0078: reconnaissance agent only monitors for specific addresses by running a filter or a network sniffer. Examiner interprets the limitation of the filtering of the reconnaissance agent is analogous to performing a limitation of the specific parsed code to be monitored and recovered]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of syntactical fingerprinting of Haddock before him or her by including the teachings of locally detecting phishing weakness of Segal. The motivation/suggestion would have been obvious to try to modify the system that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal to perform specific filtering as an attempt to maximize the amount of code to be monitored and analyzed for the reconnaissance agent functionality [Segal, ¶¶0071-0072 and 0078].  

 Regarding claim 5, the Haddock and Segal combination teach claim 3 as described above.
However, Haddock fails to explicitly teach but Segal teaches  wherein the code segment recovery scheme is configured to control a selection and limit on a depth of analysis in recovering the one or more additional code segments using the one or more link URLs. [Segal, ¶¶0021 and 0261-0263: explicit selections; ¶¶0264-0266: automatic selections]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of syntactical fingerprinting of Haddock before him or her by including the teachings of locally detecting phishing weakness of Segal. The motivation/suggestion would have been obvious to try to modify the system of  that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal to perform an analogous recovery feature [Segal, ¶¶0064 and 0071-0072].  

Regarding claims 6 and 14, the Haddock and Segal combination teach claim 3 as described above.
Haddock teaches wherein at least the first code segment includes at least Hypertext Markup Language (HTML) content for use by a web browser application to generate a web page. [Haddock, p. 5, ¶5: HTML tags within normalized website content file where abstract syntax tree 17 is created for each website; identified HTML entities of website content]
Regarding claims 13 and 23, Haddock teaches a system for detecting phishing cyberattacks, comprising; and a non-transitory computer readable medium including software that, upon being executed by a processor, performs operations to detect a phishing web page from one or more retrieved code segments associated with a uniform resource locator (URL) under analysis, comprising: [Haddock, Fig. 1 and p. 5, ¶2-3: System 10 receiving and parsing on consumer PCs]
one or more hardware processors; [Haddock, Fig. 1 and p. 5, ¶2-3: consumer PCs] and 
a memory coupled to the one or more hardware processors, the memory comprises a first component to parse a first code segment to identify any links within the first code segment;  [See Haddock, Fig. 1 and p. 5, ¶2-3: system 10 has consumer PCs performing the functions described above in claim 1]
a second component communicatively coupled to the first component, the second component being configured to acquire one or more code segments, at least a third component to perform analytics on each code segment of the one or more code segments to determine whether the code segment is associated with known phishing cyberattack. [See Haddock, Fig. 1 and p. 5, ¶2-3: system 10 receives 13 a string of supplied URLs 12 and parses them 13, where consumers might have captured communications from suspected phishing websites from suspect URLs; performed on consumer PCs. p. 5, ¶5- p.6, ¶2 and p. 7, ¶1: invention uses a method of identifying newly observed phishing websites 22 within a toolbar, correctly branding the phishing websites for investigation, and determining the prevalence/provenance 23 by comparing hash value set of phishing websites to hash value sets of the known phishing websites. Haddock, p. 5, ¶2-3: Analysis performed by system’s decision step 14 reports duplicate URLs, URLs as potential phishing, etc. Examiner interprets the flow chart process of parse 13 to removal of benign/duplicate URLs 14 as a communicatively coupled processes]
 While Haddock teaches parsing at least first code segment [Haddock, Fig. 1 and p. 5, ¶2-3: system 10 receives 13 a string of supplied URLs 12 and parses them 13]; however, Haddock fails to explicitly teach but Segal teaches including at the first code segment and one or more additional code segments that are recovered using addressing information from one or more links within the first code segment parsed by the first component [See Segal, ¶0021: method for penetration testing wherein the penetration testing system comprises a reconnaissance agent software module installed in the network node and a remote computing node. Node receives a test message containing at least one of the Internet link and an attachment file. ¶¶0071-0072: Methods by which the reconnaissance agent can detect the sending of a network message addressed to a specific address are well known in the art; with a filter setup for matching desired message type and address, a phishing link can be detected in an HTTP message. Examiner interprets the filtering feature as analogous to parsing feature.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of syntactical fingerprinting of Haddock before him or her by including the teachings of locally detecting phishing weakness of Segal. The motivation/suggestion would have been obvious to try to modify the system of  that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal to perform an analogous recovery feature [Segal, ¶¶0064 and 0071-0072].  
  
Regarding claim 16, the combination of Haddock and Segal teach claim 13 as described above.
Haddock teaches wherein the second component corresponds to information collection logic that retrieves the first code segment
 using a uniform resource locator (URL) submitted for analysis and the one or more additional code segments using the addressing information from the one or more links. [See Haddock, Fig. 1 and p. 2, ¶1: check email and IP addresses has phishers hide content within email; p. 4, ¶3: syntactical fingerprinting of anticipated phishing website constructs or website file structural components to be compared/analyzed/hashed, etc.  p. 5, ¶2-3: system 10 receives 13 a string of supplied URLs 12 and parses them 13, where consumers might have captured communications from suspected phishing websites from suspect URLs; performed on consumer PCs. p. 5, ¶2-3: Analysis performed by system’s decision step 14 reports duplicate URLs, URLs as potential phishing, etc.;]
Regarding claim 22, the combination of Haddock and Segal teach claim 16 as described above.
Haddock teaches a fourth component to issue an alert message to identify the phishing cyberattack is being conducted using the URL. [See Haddock, p. 5, ¶2-3: ... notifications in preventing active phishing website proliferation/communication] 
Claims 7, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haddock et al., hereinafter (“Haddock”), Canadian Application (CA2840992), published 01/17/2013, in view of, Segal et al., hereinafter (“Segal”), US PG Publication (20190014141 A1), in view of de Monseignat, et al., hereinafter (“de Monseignat”), US PG Publication (20090077383 A1). 
Regarding claims 7 and 15, the Haddock and Segal combination teach claim 3 as described above.
However, the Haddock and Segal combination teach fail to explicitly teach but de Monseignat teaches wherein at least the first code segment further includes information that controls a visual representation of the HTML content to be rendered in forming the web page. [de Monseignat,  ¶¶0114 and 0124: analyzing layout of electronic communications, presentation setting employed by web browser]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddock and Segal before him or her by including the teachings of a system and method for authentication, data transfer, and protection against phishing of de Monseignat. The motivation/suggestion would have been obvious to try to modify the system of  that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal to control layout of electronic communications to control presentation on web browser [de Monseignat, ¶¶0114 and 0124].  

Regarding claim 11, the combination of Haddock and Segal teach claim 1 as described above.
However, the Haddock and Segal combination fails to explicitly teach but de Monseignat teaches wherein the performing of the analytics on each of at least the first code segment and each of the one or more additional code segments further includes generating a fuzzy hash value of the first code segment and determining a phishing cyberattack is being conducted in response to a correlation between the fuzzy hash value and one or more hash values representing code segments associated with known phishing cyberattacks. [de Monseignat, ¶¶0135-0138: using fuzzy pattern matching algorithms of analyzed URL text, object and link components. ¶0140: searching known root names for matching and detection of companion links]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings Haddock and Segal before him or her by including the teachings of system and method for authentication, data transfer, and protection against phishing of de Monseignat. The motivation/suggestion would have been obvious to try to fuzzy searches for binary pattern matching [de Monseignat, ¶0170].  

Regarding claim 12, the combination of Haddock and Segal teach claim 11 as described above.
Haddock teaches wherein the first code segment is correlated to any of the one or more hash values representing code segments associated with a known corpus of phishing web pages upon equaling or exceeding a correlation threshold. [Haddock, p. 2, ¶1: URL lists of known websites hosting malicious content (“blacklists”). p.4, ¶1: A hash value is computed for each construct, source code or phishing website file structural components. p. 6, ¶4 - p. 7, ¶1: Depending on a predetermined threshold for similarity score, the suspected phishing URL deemed a phishing website ]; however, the combination of Haddock and Segal fail to explicitly teach but de Monseignat teaches wherein the fuzzy hash value of the first code segment is correlated to any of the one or more hash values representing code segments associated with a known corpus of phishing web pages upon equaling or exceeding a correlation threshold. [de Monseignat, ¶¶0103-0104 and 0138: anti-phishing component analyzes electronic communication, embedded link and/or other object to target locations indicated by communication, embedded link and/or other object to determine if fraudulent based on set of knowledge rules presently known and/or upon known reference(s) to a negative test defined by user’s protected perimeter. ¶¶0147-0148: anti-phishing component computes/updates risk factor using heuristic algorithm]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings Haddock and Segal before him or her by including the teachings of system and method for authentication, data transfer, and protection against phishing of de Monseignat. The motivation/suggestion would have been obvious to try to fuzzy searches for binary pattern matching [de Monseignat, ¶0170].  

 Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Haddock et al., hereinafter (“Haddock”), Canadian Application (CA2840992), published 01/17/2013, in view of, Segal et al., hereinafter (“Segal”), US PG Publication (20190014141 A1), in view of Folting et al, hereinafter ("Folting"), US Patent (9,037,584 B2).
 Regarding claims 8 and 17, the combination of Haddock and Segal teach claim 1 as described above.
Haddock teaches performing of the analytics on each of the at least the first code segments  [See Haddock, Fig. 1 and p. 5, ¶2-3: system 10 receives 13 a string of supplied URLs 12 and parses them 13, where consumers might have captured communications from suspected phishing websites from suspect URLs. p. 5, ¶5- p.6, ¶2 and p. 7, ¶1: invention uses a method of identifying newly observed phishing ...]; however, the combination of Haddock and Segal fail to explicitly teach but Folting teaches wherein the performing of the analytics on each of at least the first code segment and each of the one or more additional code segments includes conducting one or more filtering operations based on at least one interactive display filter, at least one layout filter, or any combination of the at least one interactive display filters and the at least one layout filter. [Folting, Col 8, lines 16-35: filtering manager component 128 that include: a filter control module 232 communicatively couple to a filter interface module 234; which monitors/determines/dynamically varies visual indicators, selection state and relationship states that allow selection of a target of interest where an operator utilizes a graphic user interface (GUI) toll. Col 9, lines 5-8: Fig. 3 show various visual indicators 302-1-p representing four different visual states for the tiles used to display filter data elements for filter components having cross-filtering effects. Col 22, lines 18-20 and 24-27: coupled/connected synonymous to interact(ion)]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddock and Segal before him or her by including the teachings of techniques for dynamic filtering of Folting. The motivation/suggestion would have been obvious to try to modify the system that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal with the filtering manager operations to filter based on visual indicators and states of data elements  [Folting, col 8, lines 16-35; col 9, lines 5-8, and Col 22, lines 18-20 and 24-27].  

Regarding claims 9 and 18, the Haddock, Segal, and Folting combination of teach claim 8 as described above.
While Segal teaches receive input from a user [Segal, ¶¶0276-0277: user interface: receive input from the user, which may include executable user-interface code.]; however, the combination of Haddock and Folting fail to wherein the at last one interactive display filter is configured to determine whether a code segment from a plurality of code segments including the first code segment and the one or more additional code segments includes a displayable element to receive input from a user. [Folting, col 13, lines 20-34: cross filter view 402-4 allows user selections from filter component 404-2 where filter interface module 234 displays first visual indicator 302-1, selected filter data elements 408-1, etc. ]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddock and Segal before him or her by including the teachings of techniques for dynamic filtering of Folting. The motivation/suggestion would have been obvious to try to modify the system that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal with the filtering manager operations to filter based on visual indicators and states of data elements  [Folting, col 8, lines 16-35; col 9, lines 5-8, and Col 22, lines 18-20 and 24-27].  

 Claims 10  (second instance) and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haddock et al., hereinafter (“Haddock”), Canadian Application (CA2840992), published 01/17/2013, in view of, Segal et al., hereinafter (“Segal”), US PG Publication (20190014141 A1), in view of Kumar et al, hereinafter (“Kumar”), US PG Publication (20190104154 A1), was submitted in 02/24/2021 IDS.

Regarding claims 10 (second instance) and 20, the combination of Haddock and Segal teach claim 17 as described above.
However, the Haddock and Segal combination fail to explicitly teach but Kumar teaches wherein the heuristic logic includes one or more layout filters to determine whether a number of HTML Document Object Model (DOM) objects included in a code segment of the one or more code segments would be present on the web page upon rendering exceed a first threshold to denote that the code segment is suspicious. [Kumar, ¶¶0011 and 0014-0015: through use of computer vision techniques leverage a graphic representation of a webpage; ¶¶0036-0037, 0043-0044, and 0047: Through the a training process by a phishing detection and analysis system (PDAS); screenshot of the website of each URL of the list of URLs is obtained by the content fetcher 104, and the feature generation logic 106 utilizes computer vision techniques to generate keypoint descriptors, also referred to as “features” as mentioned above, based on each screenshot, as discussed below. The term “object” generally relates to content/ reference having a logical structure or organization that enables it to be classified for purposes of analysis for malware. The content may include an executable (e.g., an application, program, code segment, a script, dynamic link library “dll);” non-executable, for example web page, etc. use computer vision techniques to detect keypoints. ¶0055: The PDAS 400 determine phishing attack from comparison of two or more webpage to determine the number of resulting correlation value exceeding the threshold]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Haddock and Segal before him or her by including the teachings of a phishing attack detection of Kumar. The motivation/suggestion would have been obvious to try to modify the system of  that identifies phishing websites through structural components of Haddock by adding the reconnaissance agent of the penetration testing system of Segal to perform an analogous recovery feature with correlation/comparison features analysis of objects/features/characteristics of webpages using objects of PDAS 400 [Kumar, ¶¶0036-0037, 0046, and 0054-0055].  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higbee et al (20190364061A1) teaches suspicious message report processing and threat response.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sakinah White Taylor/           Primary Examiner, Art Unit 2497